Citation Nr: 0917406	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left ear hearing loss, to 
include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968 
and from October 1972 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In November 2007, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In March 1991, the RO denied the Veteran's claim of 
service connection for hearing loss in the left ear.  The 
Veteran did not appeal.  

2.  Evidence received since the March 1991 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1991 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's March 1991 decision; the claim for service connection 
for left ear hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for 
left ear hearing loss was initially denied in March 1991.  
The basis of the initial denial was that hearing in his left 
ear was within normal limits for VA purposes.  After 
appropriate notice of the decision and of his appellate 
rights, the Veteran did not file a timely appeal of this 
decision, and the decision therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The relevant evidence of record at the time of the March 1991 
rating decision consisted of the Veteran's service treatment 
records that revealed multiple hearing tests during service, 
none of which show that the Veteran had hearing loss 
according to VA standards.

Evidence related to the left ear hearing loss claim received 
since the March 1991 rating decision that is new consists of 
VA medical treatment records, treatment records from Luke Air 
Force Base, VA examinations dated January 2003 and May 2007, 
and a January 2008 hearing transcript.  While these records 
are new, they are not material within the meaning of 38 
C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The most severe hearing loss recorded in the left 
ear was during the May 2007 VA examination.  Pure tone 
thresholds for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Therefore, the record still lacks 
competent evidence of hearing loss in the left ear according 
to VA standards.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1991 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Substantially compliant notice was sent in May 2008 and the 
claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

In this case, the notice letter provided to the appellant in 
May 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Even assuming the notice was inadequate because it referred 
to the incorrect rating decision, the Board points out the 
Veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran the 
opportunity to give testimony before the Board.  A VA 
examination is not required in this case because the Veteran 
has not submitted new and material evidence to reopen the 
claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  The claim to reopen is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


